Citation Nr: 0023533	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  99-06 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 



INTRODUCTION

The veteran had active service from March 1943 to January 
1948.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision of the Huntington, 
West Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
PTSD and assigned a 50 percent rating, effective from March 
9, 1998.

In a recent case, Fenderson v. West, 12 Vet. App. 119 (1999), 
the U.S. Court of Appeals for Veterans Claims (Court) 
addressed the issue of "staged" ratings and distinguished 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection -- which 
describes the present case with regard to the issue on 
appeal--and a claim for an increased rating of a service 
connected disability.  Accordingly, the issue for appellate 
consideration is reflected on the first page of this decision 
in accordance with Fenderson.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO. 

2.  The veteran's service-connected PTSD is productive of no 
more than occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  



CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for the 
veteran's service-connected PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.130, Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On VA examination in June 1998 the veteran described his 
experiences in combat during World War II, and reported that 
when he returned from the war he had a lot of nightmares, 
which made him startle easily and he would wake up with fear, 
screams, and constant sweating.  He indicated that his sister 
understood his situation, but her children did not understand 
and they were scared of him.  He claimed that he could not 
continue like this and his drinking ended up in binges, which 
lasted for up to two to three weeks and were followed by 
periods of not drinking for three months.  He reported that 
he was married in 1950 and that the marriage ended in 1961, 
and he had three grown children in their late 40s.  He worked 
for the government for 11 years as a printing person, and 
also worked several part-time odd jobs.  He reported that he 
had been on social security since 1962.  He claimed that his 
nightmares had been constant all these years, and that lately 
they had changed to bad dreams, which occurred once a week.  
He avoided watching any war movies and loud noises.  He got 
paranoid if someone stood behind him, and he avoided crowds.  
He claimed he had flashbacks at a frequency which ranged from 
once a day to several times a week.  He mentioned that he 
felt sad and did not want to even think about his 
recollection.  He reported that he tried to avoid situations 
that made him anxious and nervous, and by doing that he 
claimed he avoided seeking help for the last 50 years.  He 
indicated that he had very few friends.  He had some social 
isolation.  He did not want anyone to talk about the war 
because it would easily upset him.  He claimed that he had 
sleeping difficulty for a long time, and that his sleep was 
at times interrupted by bad dreams which woke him up and made 
him hypervigilant.  He reported that he got startled and 
sweated constantly.  He reported that he was not depressed.  

Furthermore, on the VA examination in 1998, the  VA examiner 
noted that the veteran's symptoms of PTSD, such as 
flashbacks, nightmares, bad dreams, startling, easily getting 
upset, and social isolation, had been there for a long time.  
It was also noted that some of the symptoms were slightly 
better, but that the veteran experienced flashbacks on a 
regular basis, and the frequency of bad dreams was once a 
week and the frequency of nightmares was from one to several 
times a week.  His sleep pattern had been slightly better 
recently.  He got upset easily and avoided places.  He was 
socially isolated and had very few friends.  The VA examiner 
noted that the rest of the veteran's PTSD symptoms were 
slightly better, but constantly bothered him.  Mental status 
examination showed that the veteran was alert and oriented 
times three, his speech was normal, his mood was anxious, and 
his affect was appropriate.  His thought flow was normal and 
his thought content showed no suicidal or homicidal 
ideations.  No psychosis was noted.  His memory was fair for 
recent and remote memories, and his impulse control was fair.  
His judgment was fair, and his insight was intact.  The VA 
examiner also noted that the veteran showed some improvement 
in some of the symptoms because he was attending the Vets 
Center in town on a regular basis for counseling.  The VA 
examiner note that the veteran had a history of alcoholism 
but he completed a program, following which he had four 
months of sobriety.  The VA examiner opined that alcohol was 
not causing any of the veteran's symptoms of PTSD, and found 
that the veteran clearly showed evidence of PTSD.  The 
impressions included chronic PTSD.  The veteran was assigned 
a Global Assessment of Functioning (GAF) of 55.

By rating action in July 1998 the RO granted service 
connection for the veteran's PTSD and assigned a 50 percent 
rating effective from March 9, 1998.

Received in August 1998 was the veteran's Authorization and 
Consent to Release of Information to the Department of 
Veterans Affairs in which he reported that he received 
treatment at the Martinsburg VA Medical Center (VAMC) in 1997 
and 1998.  The record reflects that the RO made several 
requests to the Martinsburg VAMC requesting treatment records 
for the veteran from January 1997 to the present. 

Received by the RO in December 1998 were treatment records 
from the Martinsburg VAMC dated from January 1997 to August 
1998, none of which showed any treatment for PTSD.  

In a letter dated in January 1999 the RO requested from the 
Martinsburg Vet Center all treatment records for the veteran 
dated from January 1990 to the present.  Received by the RO 
in January 1999 was one treatment record from the Martinsburg 
Vet Center, showing that in December 1997 the veteran was 
seen and presented with information pertaining to the Vet 
Center program services.  The plan for the veteran was to 
"assess for services as requested".

Analysis

The veteran's claim for a rating in excess of 50 percent for 
PTSD is well grounded within the meaning of 38 U.S.C.A. § 
5107(a).  That is, the Board finds that the veteran has 
presented a claim which is plausible.  The Board is also 
satisfied that all relevant evidence has been properly 
developed and that no further assistance is required to 
comply with the duty to assist under 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report and enable VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7.  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath, 
supra.  As indicated above, the Court recently noted a 
distinction between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a service-
connected condition.  The Court held that the rule, 
pertaining to claims for an increased rating, from Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994) ("Where entitlement to 
compensation has already been established and an increase in 
disability rating is at issue, the present level of 
disability is of primary importance.") is not applicable to 
the assignment of an initial rating for a disability, 
following an initial award of service connection.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found--a practice known as "staged ratings".  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Under the rating criteria for PTSD, a 50 percent rating is to 
be assigned for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999).

Additionally, under the rating criteria for PTSD, a 100 
percent rating is warranted where there is total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (1999).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions and the veteran's capacity 
for adjustment during periods of remission.  The rating 
agency shall assign an evaluation based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency shall consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126. 

The veteran contends that his PTSD is more than 50 percent 
disabling.  The only objective medical evidence of record is 
the VA examination in June 1998.  Although the veteran has 
contended that he received treatment for his PTSD at the 
Martinsburg VAMC and the Martinsburg Vet Center, the evidence 
received from those two entities shows no treatment for this 
disorder.  

Applying the applicable rating criteria, the Board finds that 
there is no persuasive evidence showing that the veteran's 
PTSD produced more impairment than that contemplated in the 
rating criteria associated with a 50 percent rating.  On VA 
examination in June 1998 he described his experiences in 
combat during World War II, and reported having nightmares, 
flashbacks, sleeping difficulties, hypervigilance, and being 
easily startled.  He avoided watching any war movies and loud 
noises.  He got paranoid if someone stood behind him, and he 
avoided crowds.  He felt sad, but also indicated that he was 
not depressed.  He had very few friends, and it was noted 
that he had some social isolation.  He did not want anyone to 
talk about the war because it would easily upset him.  The VA 
examiner noted that some of the veteran's PTSD symptoms were 
slightly better, but constantly bothered him.  Mental status 
examination showed that he was alert and oriented times 
three, his speech was normal, his mood was anxious, and his 
affect was appropriate.  His thought flow was normal and his 
thought content showed no suicidal or homicidal ideations.  
No psychosis was noted.  His memory was fair for recent and 
remote memories, and his impulse control was fair.  His 
judgment was fair, and his insight was intact.  His GAF score 
was 55.  Accordingly, the Board finds that there is no 
evidence showing symptoms such as suicidal ideation, 
obsessional rituals which interfere with routine activities, 
speech intermittently illogical, obscure, or irrelevant, 
near-continuous panic or depression affecting the ability to 
function, impaired impulse control, spatial disorientation, 
neglect of personal appearance and hygiene, difficulty 
adapting to stressful circumstances, or an inability to 
establish and maintain effective relationships.  The Board 
therefore finds that the veteran's PTSD does not approximate 
the criteria required for a 70 percent rating, under the 
applicable rating criteria.

The Board also notes that on VA examination in 1998, the 
veteran reported that he had been on social security since 
1962.  A review of the claims folder, however, shows that the 
veteran has been receiving Social Security since 1989 (the 
year that he turned 65), and there is no indication 
whatsoever that he was receiving Social Security Disability 
Benefits; accordingly, the Board finds that such records need 
not be obtained.

In conclusion, the Board finds that the weight of the 
evidence establishes that the veteran's service-connected 
PTSD is no more than 50 percent disabling.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply, and the 
veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The Board has also considered whether the veteran is entitled 
to a "staged" rating for his service-connected PTSD, as 
dictated in Fenderson, and finds that at no time since he 
filed his claim for service connection in March 1998, was the 
service-connected disability more than 50 percent disabling.


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is 
denied.



		
	LAWRENCE M. SULLIVAN  
	Member, Board of Veterans' Appeals


 

